Citation Nr: 0907751	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the San Diego, California, Regional Office (RO).  
Jurisdiction rests with Los Angeles.  

The veteran appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge in January 2008.  A 
transcript of that hearing is of record.


FINDING OF FACT

Residuals of a low back injury are attributable to service.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in October 2003.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in April 2008, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented numerous reasons 
for his opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Summary

Service treatment records show that in April 1960 the veteran 
was seen for complaints of continuous back pain.  It was 
noted that the veteran fell down a ladder into a well deck 
and landed on his feet about one month ago; since then, he 
has had low back pain, with no radiation and no numbness.  On 
examination, he had some pain with forward bending.  No 
muscle spasm was noted.  The impression was lumbosacral 
strain.  The June 1960 separation examination revealed normal 
spine and other musculoskeletal.  

Low back pain, tenderness at SI was noted in July 1985.  At 
that time, it was reported that this was a two week history.  
He had a past history of a laminectomy in 1975.  He had had 
traumas including a fall at age 9, severe fall(s) at age 18 
and a rollover accident 12 years prior.  The diagnosis 
included chronic intermittent lumbosacral strain.  Low back 
pain radiating ache into left leg in shin/calf area was noted 
in January 1986.  An October 1987 examination noted an 
assessment of back pain, musculoskeletal in origin.  A.J.N. 
noted in July 1994 that the veteran was under his care for 
low back pain with a history of surgery on his low back.  The 
veteran was diagnosed with lumbar strain complicated by post 
surgerical adhesions.  A.J.N. opined that prolonged driving 
on a daily basis would be harmful to his progress.  In August 
1994, A.J.N. noted that the veteran came to his office 
complaining of marked low back pain which occurred after he 
was descending stairs.  It was noted that the veteran's left 
knee gave out causing him to twist his body vigorously to 
avoid falling which led to severe low back pain and spasm.  

Post service medical records show that the veteran has been 
receiving treatment for low back pain.  In a treatment note 
from the Lakeside Medical Group, dated in April 1999, it was 
noted that the veteran had thoracic paravertebral tenderness.  
In January 2001, the veteran was seen for complaints of 
severe back pain; it was noted that he had a laminectomy 13 
years ago.  Low back pain intermittingly was noted in April 
2001.  The report of a magnetic resonance imaging (MRI), 
dated in May 2001, showed mild diffuse bulge of the disk with 
mild canal stenosis at L3-4, moderate spinal stenosis 
secondary to diffuse protrusion of disc at L4-5 and moderate 
spinal stenosis at L5-S1.

The record contains several lay statements from individuals 
who describe an in service incident in 1958, during Operation 
Hardtack, where the veteran became entangled in a mooring 
harness and injured his back.  It was reported that the 
veteran refused to go on sick call, took it easy for a while, 
and one of his ship mates did most of the line handling.  The 
veteran's former spouse indicated that she was aware that he 
injured his back during service; however, he did not seek 
help after service due to lack of insurance.  The veteran's 
former spouse indicated that he self medicated, but his back 
problem never improved.  The veteran's current wife reported 
that she and the veteran had been married for 40 years and 
that the veteran has had back problems their entire 
relationship.  She maintained that he self medicated.  

Via various statements the veteran reported being caught 
between a cable and the railing aboard a ship, thereby 
injuring his lower back.  The veteran also reported falling 
down a ladder into a well deck and injuring his back.  The 
veteran indicates that he has continued to experience 
problems with his lower back ever since his discharge from 
service. 

J.L.M., DC, who is a chiropractor with medical training, 
noted in January 2008 that he treated the veteran from 
approximately 1981 to 1985 for chronic lower back pain 
resulting from previous traumas he received while in service.  

The veteran was afforded a VA compensation and pension 
examination in October 2008.  The examination report noted 
that the veteran fell from a ladder in service and that he 
was told that he had an L-S strain.  It was further noted 
that after discharge the veteran visited a chiropractor for 
his low back pain from 1986 to 1999.  Examination revealed 
degenerative disc narrowing at L4/L5 and L5/S1.  The VA 
examiner opined that it is less likely as not that the 
veteran's current back disorder is linked to any incident or 
event of the veteran's service, to include his treatment for 
low back pain (strain) in April 1960.  The VA examiner noted 
that the veteran was diagnosed with a L-S sprain in 1960 
which usually resolves in 1 to 2 months.  However, the 
examiner noted that the veteran has complained of low back 
pain since the fall but there are no medical records of him 
being examined for this.  
The examiner noted that the veteran's degenerative disc 
disease is more likely a result of normal aging and not as a 
result of a lumbar sprain.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

					Analysis

The veteran seeks service connection for residuals of a back 
injury.  After careful review of the evidence, the Board 
finds in favor of the veteran's claim.  

In this regard, the Board notes that the veteran has a back 
disability and there is evidence of back problems in service.  
Service treatment records show that the veteran fell down a 
ladder into a well deck and that he was seen in service for 
complaints of continuous back pain of one months duration.  
J.L.M. noted in January 2008 that he treated the veteran from 
approximately 1981 to 1985 for chronic lower back pain 
resulting from previous traumas he received while in service.  

The Board notes that the VA examiner issued a well reasoned 
opinion that it is less likely as not that the veteran's 
current back disorder is linked to any incident or event of 
the veteran's service, to include his treatment for low back 
pain (strain) in April 1960.  However, the Board is presented 
with more than a single incident of back pain, but rather 
pain of one month duration in service.  When seen in 1985 a 
diagnosis of chronic intermittent LSS, with the veteran 
reporting the history of the fall at age 18, was noted.  This 
seems to be during service.  The VA examiner's notation that 
the veteran was diagnosed with a L-S sprain in 1960 which 
usually resolves in 1 to 2 months seemingly contradicts the 
1985 diagnosis of chronic intermittent LSS.  The Board also 
notes that it is presented with the veteran's credible 
testimony of continuity of symptomatology.  Although due 
regard is given to the VA opinion, the opinion does not 
explain away the laminectomy performed in 1975 per history, 
the 1985 diagnosis of chronic intermittent LSS or the 
credible testimony presented by the veteran.  

In light of the service medical records, post service medical 
records and the veteran's assertions of continuity, the Board 
finds that it is more likely than not that the veteran's 
current disability is due to the in-service manifestations.  
As such, the Board must conclude that service connection is 
warranted, and that, on this basis, the claim is granted.  


ORDER

Service connection for residuals of a back injury is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


